Carley, Judge.
Appellant was found guilty of rape by a jury and on appeal enumerates only the general grounds. "The victim’s testimony that the accused had raped her, coupled with medical evidence and testimony concerning the victim’s actions and demeanor following the rape, was sufficient evidence to authorize the conviction. Johnson v. State, 239 Ga. 116 (236 SE2d 65).” Moore v. State, 151 Ga. App. 100 (258 SE2d 915) (1979). Our review of the record convinces us that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) (1979). See also Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.